DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of the nucleic acid sequence represented by SEQ ID NO 23 in the reply filed on 29 June 2021 is acknowledged.  The traversal is on the ground(s) that no “reasons or examples to support a conclusion that the species are indeed patentably distinct” had been provided.  This is not found persuasive because in paragraph 2 of the restriction requirement the Pre-OG notice of 22 February 2007 was reproduced.  As stated therein:
The Office has reconsidered the policy set forth in the 1996 Notice in view of changes in the complexity of applications filed, the types of inventions claimed and the state of the prior art in this technology since that time. Because of these changes, the search and examination of up to ten molecules described by their nucleotide sequence often consumes a disproportionate amount of Office resources over that expended in 1996. Consequently, with this Notice the Office rescinds the partial waiver of 37 CFR 1.141 et seq. for restriction practice in national applications filed under 35 U.S.C. 111(a), and 37 CFR 1.475 et seq. for unity of invention determinations in both PCT international applications and the resulting national stage applications under 35 U.S.C. 371. This Notice is effective immediately and is applicable to all pending applications. Note, however, that supplemental restriction requirements will not be advanced in applications that have already received an action on their merits in the absence of extenuating circumstances.

In the instant application, claim 16, the sole independent claim pending, recites some 5 nucleotide sequences, which are identified via SEQ ID Nos.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
The lettering is not of proper size, uniform density, and well-defined in Figure(s) 8B – 8D, 8F, and 8H.  See 37 CFR 1.84(p)(1) – (5) and 37 CFR 1.84(l).  (“Numbers, letters, and reference characters must measure at least .32 cm (1/8 inch) in height.”)

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, are required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
The disclosure is objected to because of the following informalities:  
The use of the term BlockAidTM, which is a trade name or a mark used in commerce, has been noted in this application. (See, for example, page 48 lines 3 and 7; and page 62, lines 6 and 10.) The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is also objected to as it does not reflect the current status of cited applications. 
Appropriate correction is required.
Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is indefinite with respect to what constitutes “CSF”.
Claim 20 is indefinite with respect to what constitutes the metes and bounds of “SSC”, “SDS”, “Sarkosyl” and “Block-aid”.
With regard to “Block-Aid”, it appears that the product so identified is sold under the trademark of BlockAidTM.  A review of the disclosure finds the following description: “Block-aid (Invitrogen, ref. B-10710, CA, USA)” (see disclosure at page 48, line 3; and page 672, line 6).  A search finds a “BlockAidTM Blocking Solution” from Molecular Probes® under Catalog Number B10710.  As stated in the product description:
BlockAid™ Blocking Solution comprises a mixture of proteins dissolved in phosphate-buffered saline (PBS) and contains 0.02% thimerosal as a preservative.

It is less than clear as to just which proteins and what quantities of same, are used in the mixture, assuming that the product sold under Catalog Number B10710 is the same as that disclosed in the instant application.

Claim 21 is indefinite with respect to what constitutes “SSC”.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As a result of the restriction requirement probes having the nucleotide sequence set forth in SEQ ID NO: 23 was elected.  Consequently, SEQ ID NO: 20, SEQ ID NO: 21, SEQ ID NO: 22, and SEQ ID NO: 24 are non-elected.  As set forth in claim 16, the sole independent claim pending, the method is to result in the detection of DNA from either HPV16, HPV18, HPV31, HPV33 or HPV45.  
A review of the Sequence Listing in the instant SEQ ID NO: 23 is identified as being both DNA and from HPV33. It stands to reason that if one is using a probe for HPV33, one .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Claims 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,707,797 (Windle) in view of US 5,342,930 (Orth) and US 6,482,588 B1 (Van Doorn et al.).

Windle teaches methods for stretching DNA on a solid support whereby the DNA is in parallel strands, and then detecting target sequences via use of fluorescently-labeled probes.  The use of fluorescent microscopy to identify presence and location of differently-labeled fluorescent probes is also disclosed.  As stated therein at column 10, penultimate paragraph:
The present procedure takes advantage of the fact that when DNA is stretched out, as fully extended or super-extended relaxed duplexes, the distance covering small regions of DNA are easily resolved through a light microscope (5 Kb equals 1.7 µm). The inventors have developed a novel approach to determine physical distances along complex midline contours of fluorescent hybridization labeled extended DNA strands. The result is a visual multi-color map of the distance and position of the probes with respect to each other. The order of the probes, the amount of overlap or gap between probes, and their orientation can easily and rapidly be determined.  (Emphasis added)

Windle, third paragraph, teaches using fluorescence microscopy.  As stated therein:
The fluorescence microscopy used a triple band-pass filter (Omega Optical) which allows the simultaneous visualization of fluorescence by DAPI, fluorescein and Texas red or rhodamine.  (Emphasis added)

Windle, column 11, teaches conditions for denaturing probes and target sequences and hybridizing same.  The conditions used by Windle are not the same as recited in claim 16, however, the aspect of using different denaturing and hybridization conditions is deemed to be a 

While Windle teaches detection of target sequences via their being stretched and subsequently hybridized to a fluorescently-labeled probe via fluorescence microscopy, they have not been found to teach detection of any human papilloma virus (HPV), much less HPV33.

Orth et al., at column 10, last paragraph, bridging to column 11, teaches the combining of probes to different HPVs, including HPV33.  As state therein:
       In a variant of the invention, the probe is combined with probes derived from other papillomaviruses, in particular those designated below: in the case of HPV49, in combination with the HPVs1, 2d, 4 or, as an alternative, in combination with the HPVs3, 10a, 10b, 28, 29, in the case of HPV50, in combination with the HPVs5, 17a, 24, or as an alternative, in combination with the HPVs5, 8, 14b, 36, in the case of HPV54, in combination with the HPVs16, 18, 33, 39, or as an alternative, in combination with the HPVs6, 11, 42, in the case of HPV55, in combination with the HPVs6, 11, 43. (Emphasis added)

        Each of the probes according to the invention or the mixtures containing the above-mentioned probe can in particular be used as follows, it being naturally understood that the diagnostic assays described are not to be considered as limiting the conditions of use of the probes or mixtures of probes according to the invention.

Orth et al., column 11, fifth paragraph, teach using a variety of differently labeled probes, including fluorescently-labeled probes.  The aspect of using different fluorescent labels is deemed to meet a limitation of claim 19.
Orth et al., column 13, third paragraph, teaches of using a “histological or cytological sample taken from [a] patient”.  Such sources of sample are deemed to render obvious the “tissue sample,” and “cell(s)” recited in claim 17.
Neither Windle nor Orth et al., have been found to teach of the HPV sequence having integrated into the DNA of a human or that it is in episomal form (claim 18).  

Van Doorn et al., column 1, fourth paragraph, teaches of HPV being either low-risk or high-risk, and that the “low-risk HPV types remains episomal whereas the genome of high-risk HPV types is able to integrate into the human genome.”  As seen therein, HPV33 is deemed to be a “high-risk type”.  Given such a showing in the prior art, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Windle and Orth whereby one was seeking to detect the integration of HPV-33 into the genome of a human patient.

In view of the above showing, it would have been obvious to one of ordinary skill in the art to have modified the method of Windle where one was not only stretching DNA and detecting target sequences therein via application of fluorescence microcopy, but that tone was detecting HPV33 sequences that had integrated into the genome of human cells.

In view of the significant medical interest in being able to detect such viruses, one would have been amply motivated, and given the well-developed state of the prior art, said ordinary artisan would have had a most reasonable expectation of success.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,707,797 (Windle) in view of US 5,342,930 (Orth) and US 6,482,588 B1 (Van Doorn et al.).


Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,707,797 (Windle) in view of US 5,342,930 (Orth) and US 6,482,588 B1 (Van Doorn et al.) as applied to claims 16-19 above, and further in view of US 5,763,216 (Moscow et al.).

See above for the basis of the rejection as it pertains to the disclosure of Windle, Orth, and Van Doorn et al.

Neither Windle, Orth nor Van Doorn et al., have been found to teach the washing conditions recited in claim 21.

Moscow et al., in column 16, penultimate paragraph, teaches washing conditions used in conjunction with a hybridization reaction.  As stated therein:
Hybridization was carried out overnight in a moist chamber at 37 C. Slides were washed three times in 50% formamide/2X SSC (pH 7.0) at 45 C. for 5 minutes each. Three additional washes were performed in 2X SSC at 45 C. (5 minutes each) followed by a final wash in 2X SSC/0.1% Nonidet P40 for 5 minutes.  (Emphasis added)

In view of the explicit teachings of Moscow et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to have used known washing conditions that would result in removal of false positive signals, therein increasing the accuracy and specificity of the assay.
In view of the above presentation and in the absence of convincing evidence to the contrary, claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,707,797 (Windle) in view of US 5,342,930 (Orth) and US 6,482,588 B1 (Van Doorn et al.) as applied to claims 16-19 above, and further in view of US 5,763,216 (Moscow et al.).
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634